DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/09/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/29/2019 was filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.



Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 12-20 are objected to because of the following informalities:  

Regarding Claims 12-14, and 17-20, the preamble of these claims is inconsistent with the preamble of base claim 9. These claims recite “The water-cooled power module assembly” as the preamble whereas base claim 9 recites “The water cooling apparatus” as the preamble. It appears that applicant intended for these claims to depend from claim 11 instead. While the preamble of claims 15-16 is consistent with the preamble of base claim 9, should applicant amend the claim dependency for claims 12-20, the preamble of claim 15 should also be amended to be consistent with the water-cooled power module assembly. For examination purposes, however, the original claim dependency is maintained.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-10 and 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claims 3 and 14, the claims appear to claim an intermediate step in the assembly process of the water cooling apparatus rather than the final product itself thus rendering indefinite the metes and bounds sought for protection of the claims. Applicant is also reminded that MPEP 2113 clearly states that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.” As best understood per applicant disclosure, claims 3 and 14 appear to correspond to the intermediate assembly step shown in Figure 4 where the first connection pipe (12) has not been fully inserted into the second connection pipe (22). In this intermediate step the first stop protrusion (121) prevents the gasket (30) from moving toward the first main body, i.e. up in Figure 4. Conversely, as shown in Figure 6, in the finished product, the when the first connection pipe (12) has been fully inserted into the second connection pipe (22) upon application of an external force the gasket is prevented from moving down by the first 
Regarding Claims 7 and 17, the claims appear to claim an intermediate step in the assembly process of the water cooling apparatus rather than the final product itself thus rendering indefinite the metes and bounds sought for protection of the claims. Applicant is also reminded that MPEP 2113 clearly states that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.” As best understood per applicant disclosure, claims 7 and 17 appear to correspond to the intermediate assembly step shown in Figure 4 where the first connection pipe (12) has not been fully inserted into the second connection pipe (22). In this intermediate step the gasket (30) is positioned between the first protrusion (121) and the third protrusion (123). Conversely, as shown in Figure 6, in the finished product, the when the first connection pipe (12) has been fully inserted into the second connection pipe (22) upon application of an external force the gasket is positioned between the first protrusion (121) and the second protrusion (122). Therefore, for examination purposes of these apparatus claims, the claims would be deemed satisfied by any prior art showing a finished product having at least three stop protrusions and a gasket located between any two of the three stop protrusions.
Regarding Claim 12, the recitation of “the power module” in line 5 lacks sufficient antecedent basis. It appears that applicant intended for this claim to depend from claim 11 instead. For examination purposes, however, the original claim dependency is maintained and thus the recitation is interpreted as --a power module--. Additionally, it is unclear how “the first connection pipe” is “mounted on each of a first opposite side and a second opposite side of the first main body” and it is further unclear how “the second connection pipe” is “mounted on each of a first opposite side and a second opposite side of the second main body”. As claimed, it appears that the first connection pipe and the second connection pipe are each mounted simultaneously at two different places of the respective main body. While this is technically possible with a pipe that is not linear, i.e. a pipe that has been bended such as a U-shape pipe, this is not what the Applicant has disclosed and in fact such an arrangement would prevent fluid communication between the two main bodies as claimed thus that interpretation would be unreasonable. As best understood per Applicant disclosure it appears that the assembly actually includes at least two first connection pipes and at least two second connection pipes with each one mounted on a respective side of the respective main body. Applicant should instead claim in each base claim, i.e. claims 1 and 11, --at least one first connection pipe-- and --at least one second connection pipe-- and then further claim in claim 12 that the at least one first connection pipes includes two connection pipes and the at least one second connection pipe also includes two connection pipes with one connection pipe of each set mounted on opposite sides of the respective main body.
Claims 4-10 and 12-20 are also rejected based on their respective dependency from claims 3 and 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13-20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding Claim 13, the claim is identical to claim 2, claim 13 depends indirectly from claim 2 through claim 9, thus claim 13 fails to further limit the subject matter of claim 9.
Regarding Claim 14, the claim is identical to claim 3, claim 14 depends indirectly from claim 3 through claims 9 and 13, thus claim 14 fails to further limit the subject matter of claim 13.
Regarding Claim 19, the claim is identical to claim 9, claim 19 depends indirectly from claim 9 through claims 13-15, thus claim 19 fails to further limit the subject matter of claim 15.
Claims 14-20 are also rejected based on their respective dependency from claims 13-14, 19.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

NOTE: As previously stated, it appears that applicant intended for claims 12-20 to ultimately depend from claim 11 instead. Applicant is thus advised that amending claims 12 and 13 to instead depend from claim 11 would solve all of the issues identified above (both objections and rejections under 112).  For examination purposes in this instance, however, the original claim dependency is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abei et al. - (US2006/0219396), in view of Whiting - (US2477533), hereinafter referred to as “Abei” and “Whiting” respectively.

Regarding Claim 1, Abei discloses (Figure 24) a water cooling apparatus (1) comprising: 
a first cooling tube (uppermost tube 2 of any pair of adjacent tubes 2) including a first main body (flat main body forming internal passage 21) having a first (21, not labeled in Figure 24 but as shown in Figure 22) in which cooling water (5) is provided (refrigerant 5 can be water, per Paragraph 0023, and flowing in 21 as denoted by flow arrows in Figure 24), and a first connection pipe (23A) connected to the first main body (as shown in Figures 22 & 24), wherein the cooling water is discharged from the first internal space through the first connection pipe (as denoted by flow arrows of fluid 5 in Figure 24); 
a second cooling tube (lowermost tube 2 of the any pair of adjacent tubes 2. It is noted that all of the tubes 2 have the same parts and are thus labeled with the same reference numbers) including a second connection pipe (23B) into which the first cooling tube is inserted (as shown in Figures 22 & 24) so that the cooling water is provided from the first connection pipe to the second connection pipe (as denoted by flow arrows in Figure 24), and a second main body (flat main body forming internal passage 21) connected to the second connection pipe (as shown in Figures 22 & 24), wherein the second main body includes a second internal space (21, not labeled in Figure 24 but as shown in Figure 22) in which the cooling water drawn from the second connection pipe is provided (as denoted by flow arrows of fluid 5 in Figure 24); and 
wherein the first main body and the second main body are spaced from each other with a predetermined distance (as shown in Figure 24, as to accommodate electronic components 4).
Abei fails to teach details on how the first connection pipe is fixed to the second connection pipe and thus fails to teach a watertight gasket mounted on a circumference 
However, Whiting teaches a pipe joint (Figures 1-2) in which a first connection pipe (10) is inserted into a second connection pipe (11). In particular, Whiting teaches a watertight gasket (12) mounted on a circumference of the first connection pipe (as shown in Figure 1) inserted into the second connection pipe (as shown in Figure 2), the watertight gasket being made of an elastic body (rubber, per Column 2, lines 24-25) for the purpose of preventing fluid leakage at the joint between the first and second connection pipes (per Column 1, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abei, by employing a watertight gasket mounted on a circumference of the first connection pipe inserted into the second connection pipe, the watertight gasket being made of an elastic body, as taught by Whiting, for the purpose of preventing fluid leakage at the joint between the first and second connection pipes, ultimately ensuring proper operation of the cooling apparatus.  
Regarding Claim 2, Abei as modified teaches the water cooling apparatus according to claim 1 but fails to teach wherein the first connection pipe includes a plurality of stop protrusions mounted on an external surface of the first connection pipe, so that movement of the watertight gasket is restrained by the plurality of stop protrusions.
However, Whiting further teaches (Figures 1-2) that the first connection pipe includes a plurality of stop protrusions (14, 15, 16) mounted on an external surface of (as shown in Figures 1-2), so that movement of the watertight gasket is restrained by the plurality of stop protrusions (per Column 2, lines 13-31) for the purpose of providing resistance to the rolling tendency of the gasket that would otherwise result in cutting, shearing and pitching of the gasket (per Column 1, lines 37-40), ultimately increasing the useful life of the gasket.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Abei, by employing the first connection pipe including a plurality of stop protrusions mounted on an external surface of the first connection pipe, so that movement of the watertight gasket is restrained by the plurality of stop protrusions, as taught by Whiting, for the purpose of providing resistance to the rolling tendency of the gasket that would otherwise result in cutting, shearing and pitching of the gasket, thus increasing the useful life of the gasket, ultimately preventing fluid leakage at the joint between the first and second connection pipes as to ensure proper operation of the cooling apparatus.  
Regarding Claim 3, Abei as modified teaches the water cooling apparatus according to claim 2 and further teaches (Whiting’s Figures 1-2) wherein the plurality of stop protrusions comprise: a first stop protrusion (14) configured to prevent the watertight gasket from moving toward the first main body before the first connection pipe is inserted into the second connection pipe (per the 112 rejection above, this corresponds to an intermediate step and thus the final product does not require this limitation to be met as long as the final product includes the claimed protrusions); and a second stop protrusion (15) provided at a position closer to the first main body (necessarily a result of the modification set forth in claim 2 above) than (necessarily a result of the modification set forth in claim 2 above).
Regarding Claim 4, Abei as modified teaches the water cooling apparatus according to claim 3 and further teaches (Whiting’s Figures 1-2) wherein a diameter of the second stop protrusion is larger than a diameter of the first stop protrusion (as shown in Whiting’s Figures 1-2, and per Whiting’s Column 2, lines 13-19).
Regarding Claim 5, Abei as modified teaches the water cooling apparatus according to claim 3 and further teaches (Whiting’s Figures 1-2) wherein a third stop protrusion (16) is formed on the external surface of the first connection pipe (as shown in Whiting’s Figures 1-2) in series of the second stop protrusion, the first stop protrusion and the third stop protrusion (as shown in Whiting’s Figures 1-2).
Regarding Claim 6, Abei as modified teaches the water cooling apparatus according to claim 5 and further teaches (Whiting’s Figures 1-2) wherein a diameter of the third stop protrusion is smaller than a diameter of the second stop protrusion (as shown in Whiting’s Figures 1-2, and per Whiting’s Column 2, lines 13-19).
Regarding Claim 7, Abei as modified teaches the water cooling apparatus according to claim 5 and further teaches (Whiting’s Figures 1-2) wherein, when the insertion of the first connection pipe into the second connection pipe is completed, the watertight gasket is disposed between the first stop protrusion and the third stop protrusion (as shown in Whiting’s Figures 1-2) and prevented from moving by the first (necessarily a result of the modification set forth in claim 2 above).
Regarding Claim 9, Abei as modified teaches the water cooling apparatus according to claim 3 and further teaches (Whiting’s Figures 1-2 rotated 90 degrees counterclockwise as to be consistent with the orientation of Abei’s cooling apparatus shown in Abei’s Figure 24) wherein a height (distance from the lower end of the first connection pipe 10 towards the position of the second protrusion 15) of the second stop protrusion is greater than a height (distance from the lower end of the first connection pipe 10 towards the position of the first protrusion 16) of the first stop protrusion from the second connection pipe.
Regarding Claim 10, Abei as modified teaches the water cooling apparatus according to claim 4 and further teaches (Abei’s Figures 22 & 24) wherein the second connection pipe includes an inlet portion (upper portion of connection pipe 23B having an enlarged diameter as shown in Abei’s Figure 22) having an internal passage (space where first connection pipe 23A is received), and a connection portion (lower portion of connection pipe 23B having a reduced diameter relative to the upper portion as shown in Abei’s Figure 22) connecting the inlet portion with the second main body (as shown in Abei’s Figure 22) but fails to teach wherein the internal passage corresponds to the second stop protrusion, and wherein the connection portion corresponds to the first stop protrusion, and wherein, when the first connection pipe is inserted into the second connection pipe, the watertight gasket is supported by a stepped portion formed between the inlet portion and the connection portion.
(Figures 1-2) wherein the second connection pipe includes an inlet portion (inlet portion, as shown in Whiting’s Figure 1 as annotated below) having an internal passage (space where the corresponding portion of the first connection pipe is received), and a connection portion (connection portion, as shown in Whiting’s Figure 1 as annotated below). In particular, Whiting teaches wherein the internal passage corresponds to the second stop protrusion (as shown in Whiting’s Figures 1-2 the internal passage corresponds to the second stop protrusion 15), and wherein the connection portion corresponds to the first stop protrusion (as shown in Whiting’s Figure 1 the connection portion corresponds to the first stop protrusion 14), and wherein, when the first connection pipe is inserted into the second connection pipe (as shown in Whiting’s Figure 1), the watertight gasket is supported by a stepped portion (28) formed between the inlet portion and the connection portion (as shown in Whiting’s Figure 1) for the purpose of preventing fluid leakage at the joint between the first and second connection pipes (per Column 1, lines 1-4) and for the purpose of providing resistance to the rolling tendency of the gasket that would otherwise result in cutting, shearing and pitching of the gasket (per Column 1, lines 37-40), ultimately increasing the useful life of the gasket, ultimately preventing fluid leakage at the joint between the first and second connection pipes as to ensure proper operation of the cooling apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Abei, by shaping the first connection pipe and the second connection pipe such that the internal passage corresponds to the 

    PNG
    media_image1.png
    651
    676
    media_image1.png
    Greyscale

Whiting's Figue 1, annotated by Examiner


Regarding Claim 11, Abei discloses a water-cooled power module assembly (Figure 24) comprising: 
a water cooling apparatus (1) including: 
a first cooling tube (uppermost tube 2 of any pair of adjacent tubes 2) including a first main body (flat main body forming internal passage 21) having a first internal space (21, not labeled in Figure 24 but as shown in Figure 22) in which cooling water (5) is provided (refrigerant 5 can be water, per Paragraph 0023, and flowing in 21 as denoted by flow arrows in Figure 24), and a first connection pipe (23A) connected to the first main body (as shown in Figures 22 & 24), wherein the cooling water is discharged from the first internal space through the first connection pipe (as denoted by flow arrows of fluid 5 in Figure 24); 
a second cooling tube (lowermost tube 2 of the any pair of adjacent tubes 2. It is noted that all of the tubes 2 have the same parts and are thus labeled with the same reference numbers) including a second connection pipe (23B) into which the first cooling tube is inserted (as shown in Figures 22 & 24) so that the cooling water is provided from the first connection pipe to the second connection pipe (as denoted by flow arrows in Figure 24), and a second main body (flat main body forming internal passage 21) connected to the second connection pipe (as shown in Figures 22 & 24), wherein the second main body includes a second internal space (21, not labeled in Figure 24 but as shown in Figure 22) in which the cooling water drawn from the second connection pipe is provided (as denoted by flow arrows of fluid 5 in Figure 24); and 
(4) including a power conversion semiconductor element (power inverter, per Paragraph 0120) mounted between the first main body and the second main body (as shown in Figure 24).
Abei fails to teach a watertight gasket mounted on a circumference of the first connection pipe inserted into the second connection pipe, the watertight gasket being made of an elastic body.
However, Whiting teaches a pipe joint (Figures 1-2) in which a first connection pipe (10) is inserted into a second connection pipe (11). In particular, Whiting teaches a watertight gasket (12) mounted on a circumference of the first connection pipe (as shown in Figure 1) inserted into the second connection pipe (as shown in Figure 2), the watertight gasket being made of an elastic body (rubber, per Column 2, lines 24-25) for the purpose of preventing fluid leakage at the joint between the first and second connection pipes (per Column 1, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abei, by employing a watertight gasket mounted on a circumference of the first connection pipe inserted into the second connection pipe, the watertight gasket being made of an elastic body, as taught by Whiting, for the purpose of preventing fluid leakage at the joint between the first and second connection pipes, ultimately ensuring proper operation of the power module assembly.  
Regarding Claim 12, Abei as modified teaches the water cooling apparatus according to claim 9 and further teaches (Abei’s Figure 24) wherein the first connection pipe is mounted on each of a first opposite side (leftmost side) and a second opposite (rightmost side) of the first main body, the second connection pipe is mounted on each of a first opposite side (leftmost side) and a second opposite side (rightmost side) of the second main body, and wherein a power module (4, power inverter, per Paragraph 0120) is mounted between the first and second connection pipes mounted on the first opposite side and the second opposite side of the first main body (as shown in Abei’s Figure 24).
Regarding Claim 13, Abei as modified teaches the water cooling apparatus according to claim 9 and further teaches (as set forth in claim 2 above) wherein the first connection pipe includes a plurality of stop protrusions (14, 15, 16) mounted on an external surface of the first connection pipe (as shown in Whiting’s Figures 1-2), so that movement of the watertight gasket is restrained by the plurality of stop protrusions (per Whiting’s Column 2, lines 13-31).
Regarding Claim 14, Abei as modified teaches the water cooling apparatus according to claim 13 and further teaches (Whiting’s Figures 1-2) wherein the plurality of stop protrusions include: a first stop protrusion (14) configured to prevent the watertight gasket from moving toward the first main body before the first connection pipe is inserted into the second connection pipe (per the 112 rejection above, this corresponds to an intermediate step and thus the final product does not require this limitation to be met as long as the final product includes the claimed protrusions); and a second stop protrusion (15) provided at a position closer to the first main body (necessarily a result of the modification set forth in claim 2 above) than is the first stop protrusion and configured to prevent the watertight gasket from moving toward the first main body after insertion of the first connection pipe into the second (necessarily a result of the modification set forth in claim 2 above).
Regarding Claim 15, Abei as modified teaches the water cooling apparatus according to claim 14 and further teaches (Whiting’s Figures 1-2) wherein a third stop protrusion (16) is formed on the external surface of the first connection pipe (as shown in Whiting’s Figures 1-2) in series of the second stop protrusion, the first stop protrusion and the third stop protrusion (as shown in Whiting’s Figures 1-2).
Regarding Claim 16, Abei as modified teaches the water cooling apparatus according to claim 15 and further teaches (Whiting’s Figures 1-2) wherein a diameter of the second stop protrusion is larger than a diameter of the first stop protrusion (as shown in Whiting’s Figures 1-2, and per Whiting’s Column 2, lines 13-19, and wherein a diameter of the third stop protrusion is smaller than the diameter of the second stop protrusion (as shown in Whiting’s Figures 1-2, and per Whiting’s Column 2, lines 13-19).
Regarding Claim 17, Abei as modified teaches the water-cooled power module assembly according to claim 15 and further teaches (Whiting’s Figures 1-2) wherein, when the insertion of the first connection pipe into the second connection pipe is completed, the watertight gasket is disposed between the first stop protrusion and the third stop protrusion (as shown in Whiting’s Figures 1-2) and prevented from moving by the first stop protrusion and the third stop protrusion (necessarily a result of the modification set forth in claim 2 above).
Regarding Claim 19, Abei as modified teaches the water-cooled power module assembly according to claim 15 and further teaches (Whiting’s Figures 1-2 rotated 90 degrees counterclockwise as to be consistent with the orientation of Abei’s cooling apparatus shown in Abei’s Figure 24) wherein a height (distance from the lower end of the first connection pipe 10 towards the position of the second protrusion 15) of the second stop protrusion is greater than a height (distance from the lower end of the first connection pipe 10 towards the position of the first protrusion 16) of the first stop protrusion from the second connection pipe.
Regarding Claim 20, Abei as modified teaches the water-cooled power module assembly according to claim 19 and further teaches (Abei’s Figures 22 & 24) wherein the second connection pipe includes an inlet portion (upper portion of connection pipe 23B having an enlarged diameter as shown in Abei’s Figure 22) having an internal passage (space where first connection pipe 23A is received), and a connection portion (lower portion of connection pipe 23B having a reduced diameter relative to the upper portion as shown in Abei’s Figure 22) connecting the inlet portion with the second main body (as shown in Abei’s Figure 22) but fails to teach wherein the internal passage corresponds to the second stop protrusion, and wherein the connection portion corresponds to the first stop protrusion, and wherein, when the first connection pipe is inserted into the second connection pipe, the watertight gasket is supported by a stepped portion formed between the inlet portion and the connection portion.
However, Whiting further teaches (Figures 1-2) wherein the second connection pipe includes an inlet portion (inlet portion, as shown in Whiting’s Figure 1 as annotated above) having an internal passage (space where the corresponding portion of the first connection pipe is received), and a connection portion (connection portion, as shown in Whiting’s Figure 1 as annotated above). In particular, Whiting teaches wherein the internal passage corresponds to the second stop protrusion (as shown in Whiting’s Figures 1-2 the internal passage corresponds to the second stop protrusion 15), and wherein the connection portion corresponds to the first stop protrusion (as shown in Whiting’s Figure 1 the connection portion corresponds to the first stop protrusion 14), and wherein, when the first connection pipe is inserted into the second connection pipe (as shown in Whiting’s Figure 1), the watertight gasket is supported by a stepped portion (28) formed between the inlet portion and the connection portion (as shown in Whiting’s Figure 1) for the purpose of preventing fluid leakage at the joint between the first and second connection pipes (per Column 1, lines 1-4) and for the purpose of providing resistance to the rolling tendency of the gasket that would otherwise result in cutting, shearing and pitching of the gasket (per Column 1, lines 37-40), ultimately increasing the useful life of the gasket, ultimately preventing fluid leakage at the joint between the first and second connection pipes as to ensure proper operation of the cooling apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Abei, by shaping the first connection pipe and the second connection pipe such that the internal passage corresponds to the second stop protrusion, and such that the connection portion corresponds to the first stop protrusion, such that, when the first connection pipe is inserted into the second connection pipe, the watertight gasket is supported by a stepped portion formed between the inlet portion and the connection portion, as taught by Whiting, for the .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abei in view of Whiting, and further in view of engineering.com - (Chamfer or Fillet: It’s More Than a Coin Toss, Non-Patent-Literature), hereinafter referred to as “NPL”.

Regarding Claims 8 and 18, Abei as modified teaches the water cooling apparatus according to claims 3 and 14, respectively, and further teaches (Whiting’s Figures 1-2 rotated 90 degrees counterclockwise as to be consistent with the orientation of Abei’s cooling apparatus shown in Abei’s Figure 24) a first edge portion (lowermost edge/corner of the first stop protrusion 14) of the first stop protrusion which is adjacent to the second connection pipe (necessarily a result in Abei as modified in claim 3 above) and a second edge portion (uppermost edge/corner of the first stop protrusion 14) of the first stop protrusion which is adjacent to the first main body (necessarily a result in Abei as modified in claim 3 above) but teaches these edge portions as sharp edges rather than curved edges and further fails to teach.
However, NPL teaches that fillets give a part better flow and less resistance and that using a fillet also eliminates any sharp edges that can be easily damaged, or that could cause injury when the part is handled and that fillets also have lower stress (NPL, Page 3, 1st Paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Abei, by filleting the sharp edges of all of the stop protrusions, as taught by NPL, for the purpose of giving the stop protrusions better flow and less resistance, i.e. during insertion of the first connection pipe into the second connection pipe, while eliminating the sharp edges that can be easily damaged, or that could cause injury when the part is handled, while also providing lower stress concentration factors on these edges, resulting in increased durability of the stop protrusions, ultimately increasing the useful life of the joint.
Abei as modified would result in the first and second edge portion each having a curvature (as a result of the filleting).
Abei as modified still fails to teach wherein the curvature of the first edge portion is greater than the curvature of the second edge portion.
However, NPL further teaches that the filleting of sharp edges indeed help a part increase its flow and reduce resistance. In view of the above, a skilled artisan would have recognized that since the stop protrusions are part of the first connection pipe which is being inserted into the second connection pipe, the curvature of the first edge is more critical in regards to said increased flow and said reduced resistance since the first edge directly faces the opening of the second connection pipe along which the first connection pipe is inserted and thus a greater curvature of the first edge would tend to increase its flow towards insertion and reduce its resistance against insertion more than 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Abei, by employing the curvature of the first edge portion being greater than the curvature of the second edge portion, as taught by NPL, for the purpose of reducing the resistance against insertion of the first connection pipe into the second connection pipe, thus ultimately facilitating assembly of the cooling apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferguson et al. - (US 3314696 A) - 19670418, teaches a quick connect coupling.
Branton et al. - (US 3625551 A) - 19711207, teaches a coupling for tubular members.
Daniel - (US 3637239 A) - 19720125, teaches a thrust-resistant pipe joint.
Heisler - (US 4398726 A) - 19830816, teaches a pipe section including a gasketed spigot end and method of making the same.
Friedl - (US 4456171 A) - 19840626, teaches a vehicle heater.
Webster - (US 4531575 A) - 19850730, teaches a radiator.
Klein - (US 4783100 A) - 19881108
Inagaki et al. - (US 20050133210 A1) - 20050623, teaches an easily assembled cooler.
Yamaguchi et al. - (US 20050194034 A1) - 20050908, teaches a thermoelectric generator.
Sakai et al. - (US 20060243422 A1) - 20061102, teaches a liquid-cooled semiconductor unit for cooling high-power semiconductor elements that are enclosed in modules.
Inagaki et al. - (US 7571759 B2) - 20090811, teaches a stacked type cooler.
Udo et al. - (US 20100019490 A1) - 20100128, teaches a pipe fitting and hose.
Schulz-harder et al. - (US 7940526 B2) - 20110510, teaches an electrical module.
Tonomoto - (US 8363403 B2) - 20130129, teaches a semiconductor device accommodating semiconductor module with heat radiation structure.
Kakiuchi et al. - (US 9627294 B2) - 20170418, teaches a semiconductor device and method of manufacturing the same.
Mizuno et al. - (US 9818673 B2) - 20171114, teaches a cooler.
Sugimoto - (US 9816762 B2) - 20171114, teaches a heat exchanger having a passage pipe.
Takeuchi - (US 20180332739 A1) - 20181115
Uneme et al. - (US 10225962 B2) - 20190305, teaches a power converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763